UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 Odyssey Pictures Corporation (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (CUSIP Number) Stefan Drakelid Strandsatan7 Vaxholm Sweden 185 32 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 7, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D/A, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box: |_| NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAMES OF REPORTING PERSONS Stefan Drakelid 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) |_| (b) |_| 3. SEC USE ONLY 4. SOURCE OF FUNDS PF 5.CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): |_| 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Sweden NUMBER OF (7)SOLE VOTING POWER: SHARES BENEFICIALLY (8)SHARED VOTING POWER: 0 OWNED BY EACH REPORTING (9)SOLE DISPOSITIVE POWER: PERSON WITH (10)SHARED DISPOSITIVE POWER: 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2500000 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES: |_| 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 3.6% 14. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IN ITEM 1.Security and Issuer Common Stockof Odyssey Pictures Corporation, 2321 Coit Rd. Suite E, Plano, TX 75075 ITEM 2.Identity and Background This Statement is filed: (a)Stefan Drakelid (b)Strandsatan7 Vaxholm Sweden 185 32 (c)Mr. Drakelid is alawyer and businessman.He is a director of the issuing company. (d)He has not in the last five years been convicted in a criminal proceeding (e)He has not in the last five years been party to a civil proceeding the result of which is a judgment or decree enjoining future violations of or prohibiting or mandating activities subject to federal securities laws or finding a violation with respect to such laws. ITEM3.Source and Amount ofFunds and Other Compensation The Reporting Person disposed of 4,786,235 common shares in a private sale toErik Pegreus in exchange for consideration paid from personal funds,bringing the total number of shares beneficially owned in the Issuing Company to 2,500,000 ITEM 4.Purpose of this transaction The Purpose ofthis transaction was to dispose ofshares listed in Item 3 previously held for investment. Except as may be set forth herein, the Reporting Person has no plans or proposals which would relate to or result in any of the matters set forth below: (a)the acquisition by any person of additional securities of theIssuer, or the disposition of securities of the Issuer; (b)an extraordinary corporate transaction, such as a merger,reorganization, or liquidation, involving the Issuer or any of itssubsidiaries; (c)a sale or transfer of a material amount of assets of the Issuer orany of its subsidiaries; (d)any change in the present Board of Directors or management of theIssuer, including any plans or proposals to change the number orterm of the Issuer’s Board of Directors or to fill any existing vacancies thereon; (e)any material change in the present capitalization or dividend policyof the Issuer; (f)any other material change in the Issuer’s business or corporatestructure; (g)changes in the Issuer’s charter, bylaws, or instrumentscorresponding thereto or other actions which may impede theacquisition of control of the Issuer by any person; (h)causing a class of securities of the Issuer to be delisted from anational securities exchange or to cease to be authorized to bequoted in an inter-dealer quotation system of a registered nationalsecurities association; (i)a class of equity securities of the Issuer becoming eligible fortermination of registration pursuant to Section 12(g)(4) of theSecurities Exchange Act of 1934, as amended; or (j)any action similar to any of those enumerated above. ITEM 5.Interest in Securities of the Issuer The aggregate number of shares of the issuing Company owned by the Reporting Person is 2,500,000 common shares, being 3.6 % of the outstanding common shares of the issuer. The Reporting person has notengaged in any transactions in the class of securities reported during the past sixty days or since the most recent filing on Schedule 13D. ITEM 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None ITEM 7.Material to be Filed as Exhibits. None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Dated: December 7, 2010 Stefan Drakelid
